UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7722



FAUSTO CEPEDA,

                                              Plaintiff - Appellant,

          versus


FEDERAL BUREAU OF INVESTIGATION; UNITED STATES
OF AMERICA; JOHN R. HEALEY, Police Officer;
PAUL V. KING, JR., Chief, Unit of Forfeiture
and Seized Property Finance Division,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-97-608-3)


Submitted:   March 11, 1999                 Decided:   March 18, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fausto Cepeda, Appellant Pro Se. Debra Jean Prillaman, Assistant
United States Attorney, Gurney Wingate Grant, II, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Fausto Cepeda appeals the district court’s order denying re-

lief in his action under Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971).     Cepeda has failed to

adequately present any issues for appeal.   Accordingly, we affirm.

See 4th Cir. Local R. 34(b).   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2